CONCURRING OPINION BY
BENDER, J.:
¶ 1 I join in the thoughtful and well-reasoned opinion of the majority. The granting of a new trial is a just result given the current record. I would have preferred to resolve this matter on the basis of pre-emption and/or collateral es-toppel,' but the record as it now stands was insufficient to support such a resolution. During oral argument, counsel for Ernst & Young indicated that they were precluded by the trial court from developing the record as to this issue. Upon remand, and prior to the trial of this matter, I would hope that a sufficient record could be developed to permit analysis and resolution of the matter on the basis of pre-emption and/or collateral estoppel. I believe that this case has already been resolved in bankruptcy court, therefore, there is no need to waste our Commonwealth’s judicial resources on matters which have already been resolved by bankruptcy court.
¶ 2 Judge Joyce did not participate in the consideration or decision of this case.